LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 April 7, 2014 VIA EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:WNCHousing Tax Credit Fund IV, L.P., Series 2 File No. 000-28370 Dear Sir or Madam: On behalf of the above-referenced registrant enclosed please finddefinitive additionalsoliciting materials for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934. The registrantexpects toreleasethese materials to securities holders onApril 8, 2014. Very truly yours, /s/ PAUL G. DANNHAUSER Paul G. Dannhauser
